Name: Commission Regulation (EEC) No 2707/93 of 30 September 1993 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/120 Official Journal of the European Communities 1 . 10. 93 COMMISSION REGULATION (EEC) No 2707/93 of 30 September 1993 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin it is therefore necessary likewise to keep unchanged the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 1647/93 ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (&lt;% no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1679/90 of 28 June 1990 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EEC) No 1647/93 (4) last fixed for the period 1 July to 30 September 1993, they must be fixed anew for the period 1 October to 31 December 1993 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 2706/93 of 30 September 1993 fixing the sluice-gate prices and levies for eggs (*) ; Whereas the sluice-gate price and levy applicable to eggs in shell were unchanged by the said Regulation ; whereas HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75, in respect of the products specified in Article 1 thereof and the sluice-gate prices provided for in Article 5 thereof, in respect of the like products, shall be as set out by Regulation (EEC) No 1647/93 for the period 1 October to 31 December 1993. Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission ( ¢) OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 377, 31 . 12. 1987, p. 44. 0 OJ No L 157, 22. 6. 1990, p. 16. (4) OJ No L 157, 29 . 6. 1993, p. 31 . (*) See page 117 of this Official Journal. 0 OJ No L 263, 19. 9. 1991 , p. 1 .